DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/942,968 filed on February 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 7-9, 11, 13 and 15-16 are still pending, with claims 1, 3, 5, 7-9, 11, 13 and 15-16 being currently amended. Claims 2, 4, 6, 10, 12 and 14 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 7-8 and 15-16 are accepted. The 112(b) rejections of claims 7-8 and 15-16 are therefore withdrawn.
II. 35 USC § 112(f) Interpretations
Applicant has not amended claims 9, 11, 13 and 15-16 such that 112(f) is no longer invoked. Thus, claims 9, 11, 13 and 15-16 remain interpreted under 112(f).

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 11, 13 and 15-16 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the gate drive circuit further comprises a comparison device having a first input configured to receive a voltage associated with the power pin and a second input configured to receive a 
Claims 3, 5 and 7-8, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 9 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 11, 13 and 15-16, being dependent on claim 9, are allowable for the same reasons as claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859